Me. Justice Pigott:
I concur.
Me. Chief Justice BeaNtly:
I concur with my associates in the opinion that prejudicial error was committed by the district court on the trial of this case. Had counsel of appellant presented the case to this court by filing a brief in conformity with the rules, I should have been in favor of reversing the *219order denying ber a new trial. Having failed to obey tbe rules, however (ante, p 213), plaintiff is not entitled to have the case considered. I think this order should be affirmed. I therefore dissenf from the order or reversal now made.